DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     GAYLENN JOEVAN HOLLIS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2228

                              [April 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 2006-1066CFA.

  Gaylenn Joevan Hollis, Daytona Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.